         Case 1:19-cr-00118-RA Document 83
                                        82 Filed 06/29/20 Page 1 of 1




                                       June 29, 2020

Honorable Ronnie Abrams
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:   United States v. Jesus Wilfredo Encanacion
      19 Cr. 118 (RA)

Dear Judge Abrams:


      We are recently assigned within the Federal Defenders to represent Jesus
Wilfredo Encarnacion at his sentencing because his former attorney, Sarah
Baumgartel, is on medical leave. We write to respectfully request that the Court
adjourn Mr. Encarnacion’s sentencing until the first week of August. The
adjournment is necessary for us to adequately prepare for the proceeding, and to
accommodate the parties’ schedules.
      Should the Court schedule the proceeding for the first week of August, we
request that the sentencing proceed remotely, as previously planned.
      The government takes no position on this request.




                                       Respectfully submitted,
                                       /s/
                                       Annalisa Mirón, Esq.
                                       Sylvie Levine, Esq.
                                       Federal Defenders of New York


cc:   Counsel of record
                                     Application granted. Mr. Encarnacion's sentencing is adjourned to August 6, 2020
                                     at 11:00 a.m. The proceeding will take place remotely by videoconference,
                                     as previously planned.


                                     SO ORDERED.


                                                   __________________________________
                                                   Ronnie Abrams, U.S.D.J.
                                                   June 29, 2020
